MEMORANDUM **
In these consolidated petitions for review, Artush Gukasyan, a native of Iran and citizen of Armenia, seeks review of the Board of Immigration Appeals’ (“BIA”) orders denying his motions to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo due process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petitions for review.
The BIA did not abuse its discretion in denying Gukasyan’s second and third motions to reopen where he failed to establish he was prejudiced by his former counsels’ alleged ineffective assistance. See id. at 793-94 (to demonstrate prejudice, alien must establish that counsel’s performance may have affected the outcome of proceedings).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.